            Case 5:18-cv-01226-HE Document 14 Filed 03/08/19 Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

AUBREY MEADORS,                               )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )   Case No. CIV-18-1226-HE
                                              )
DEVON ENERGY PRODUCTION                       )
COMPANY, LP,                                  )
                                              )
               Defendant.                     )

     DEFENDANT’S ANSWER TO PLAINTIFF’S AMENDED COMPLAINT

       Defendant, Devon Energy Production Company, LP, (“Defendant” or “Devon”)

hereby answers the specific allegations of the Amended Complaint filed by Plaintiff,

Aubrey Meadors (“Plaintiff”) [ECF Doc. No. 11]. Defendant generally denies that it

violated the Fair Labor Standards Act (“FLSA”) or that it failed to properly compensate

Plaintiff pursuant to the FLSA. All of the allegations made in Plaintiff’s Amended

Complaint are denied, unless specifically admitted in this Answer.          Regarding each

numbered paragraph of Plaintiff’s Amended Complaint, Defendant states:

       1.      Paragraph 1 merely purports to state Plaintiff’s cause of action against

Defendant, which requires no answer by Defendant. To the extent an answer is required,

Defendant denies paragraph 1 in its entirety, and denies Plaintiff is entitled to recover any

overtime compensation.

       2.      Denied.

       3.      Denied.

       4.      Denied.
              Case 5:18-cv-01226-HE Document 14 Filed 03/08/19 Page 2 of 7




         5.      Defendant is without sufficient information to admit or deny Plaintiff’s

current residence, but upon information and belief, admits same.

         6.      Defendant admits Plaintiff worked as a Reservoir Technologist until May 1,

2018 in Oklahoma City, Oklahoma County, Oklahoma. Defendant denies the remainder

of paragraph 6 of Plaintiff’s Amended Complaint.

         7.      Denied.

         8.      Defendant admits it is an oil and gas company with its headquarters in

Oklahoma, but denies the remainder of paragraph 8 of Plaintiff’s Amended Complaint.

         9.      Defendant admits this Court has jurisdiction over this matter, but denies

that Plaintiff has any viable claims, including any arising under the FLSA.

         10.     Defendant admits venue is proper in this Court, that Defendant operates in

this district, and that Plaintiff worked for Defendant in this district, but denies the

remainder of paragraph 10 of Plaintiff’s Amended Complaint and denies any and all

allegations of wrongdoing. 1

         1.      Paragraph 1 of Section IV contains legal conclusions, which requires no

answer by Defendant. To the extent an answer is required, Defendant admits it employed

Plaintiff, and denies the remainder of this paragraph of Plaintiff’s Amended Complaint.

         2.      Paragraph 2 of Section IV contains legal conclusions, which requires no

answer by Defendant. To the extent an answer is required, admitted.

         3.      Paragraph 3 of Section IV contains legal conclusions, which requires no

answer by Defendant. To the extent an answer is required, admitted.

1
    Plaintiff’s numbering in the Complaint starts over at number 1.
                                              2
            Case 5:18-cv-01226-HE Document 14 Filed 03/08/19 Page 3 of 7




       4.      Paragraph 4 of Section IV contains legal conclusions, which requires no

answer by Defendant. To the extent an answer is required, denied.

       5.      Defendant admits it is an oil and gas exploration and production company

operating in the United States, including Oklahoma. Defendant denies the remainder of

paragraph 5 of Section V of Plaintiff’s Amended Complaint.

       6.      Defendant admits Plaintiff worked as a Reservoir Technologist until May 1,

2018 in Oklahoma City, Oklahoma County, Oklahoma. Defendant denies the remainder

of paragraph 6 of Section V of Plaintiff’s Amended Complaint.

       7.      Denied.

       8.      Denied.

       9.      Paragraph 9 of Section V contains legal conclusions, which requires no

answer by Defendant. Although Defendant admits Plaintiff engaged in tasks such as data

collection and management, Defendant denies this paragraph in its entirety as a

mischaracterization of Plaintiff’s job duties.

       10.     Defendant admits Plaintiff had a supervisor.       Defendant denies the

remainder of paragraph 10 of Section V of Plaintiff’s Amended Complaint.

       11.     Denied.

       12.     Denied.

       13.     Denied.

       14.     Denied.

       15.     Denied.

       16.     Denied.

                                                 3
           Case 5:18-cv-01226-HE Document 14 Filed 03/08/19 Page 4 of 7




      17.     Denied.

      18.     Denied.

      19.     Denied.

      20.     Denied.

      21.     Denied.

      22.     Denied.

      23.     Paragraph 23 of Section VI of Plaintiff’s Amended Complaint requires no

response, but is otherwise denied.

      24.     Paragraph 24 of Section VI of Plaintiff’s Amended Complaint contains

legal conclusions, which requires no answer by Defendant. To the extent an answer is

required, denied.

      25.     Denied.

      26.     Denied.

      27.     Denied.

      28.     Denied. Defendant also denies that Plaintiff is entitled to the relief sought

in Section VII, subparagraphs (A) through (G), of the Amended Complaint.

                    AFFIRMATIVE AND ADDITIONAL DEFENSES

      1.      Plaintiff’s Amended Complaint fails to state any claim upon which relief

can be granted.

      2.      Plaintiff is not entitled to any award of damages, but in the alternative, any

such award should be subject to offset.



                                             4
            Case 5:18-cv-01226-HE Document 14 Filed 03/08/19 Page 5 of 7




       3.      Plaintiff cannot prove a willful violation of the FLSA, and is therefore not

entitled to a three year statute of limitations.

       4.      Plaintiff is not entitled to any recovery in this action because she was

exempt from the overtime requirements of the FLSA.

       5.      Defendant denies liability to Plaintiff. In the alternative, any alleged act or

omission was made in good faith with reasonable grounds for believing such alleged act

or omission was not a violation of the FLSA, such that liquidated damages should not be

awarded.

       6.      Defendant denies liability to Plaintiff. In the alternative, any alleged act or

omission was made in good faith in conformity with and in reliance on written

regulations,    orders,   rulings,    approvals,       interpretations,   and/or   administrative

practices/policies, such that no damages or relief of any kind should be awarded.

       7.      Plaintiff cannot prove actual or constructive knowledge of any alleged

overtime hours worked on the part of Defendant, such that she is not entitled to recover

any damages for same.

       8.      Plaintiff intentionally failed to report or communicate any alleged

compensable overtime hours (see ¶ 16 of Plaintiff’s Amended Complaint), such that she

is not entitled to recover any damages for same.

       9.      Defendant denies liability to Plaintiff.            In the alternative, Plaintiff

intentionally failed to report or communicate any alleged overtime hours and/or improper

pay practices, or otherwise avoid the harm alleged in the Amended Complaint.

Defendant asserts the defenses of estoppel and unclean hands.

                                                   5
         Case 5:18-cv-01226-HE Document 14 Filed 03/08/19 Page 6 of 7




      10.    Defendant denies liability to Plaintiff and denies Plaintiff is entitled to any

overtime compensation. In the alternative, any alleged time worked beyond scheduled

working hours was de minimis and may be disregarded as a matter of law.

                                RELIEF REQUESTED

      WHEREFORE, Defendant denies that it is liable to Plaintiff for any sum of money

or in any manner whatsoever, and prays that the Court dismiss Plaintiff’s Amended

Complaint in its entirety with prejudice and award Defendant its costs and, to the extent

permitted by applicable law, attorneys’ fees incurred in defending this action, and seeks

such other relief as the Court considers appropriate under the circumstances.


                                         Respectfully submitted,


                                         s/Joshua W. Solberg
                                         Joshua W. Solberg, OBA #22308
                                         Paige H. Good, OBA #31595
                                         McAfee & Taft A Professional Corporation
                                         Tenth Floor, Two Leadership Square
                                         211 North Robinson Avenue
                                         Oklahoma City, OK 73102-7103
                                         Telephone: (405) 235-9621
                                         Facsimile: (405) 235-0439
                                         josh.solberg@mcafeetaft.com
                                         paige.good@mcafeetaft.com
                                         ATTORNEYS FOR DEFENDANT




                                            6
         Case 5:18-cv-01226-HE Document 14 Filed 03/08/19 Page 7 of 7




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 8th day of March, 2019, I electronically transmitted
the attached document to the Clerk of the Court using the ECF System for filing and
transmittal of a Notice of Electronic Filing to the following ECF registrants for this case:

       Katherine R. Mazaheri
       Mazaheri Law Firm, PLLC
       3000 W. Memorial Rd., Suite 230
       Oklahoma City, OK 73120
       Telephone: (405) 414-2222
       katherine@mazaherilaw.com

       ATTORNEY FOR PLAINTIFF


                                                 s/Joshua W. Solberg
                                                 Joshua W. Solberg




                                             7
